Title: From Alexander Hamilton to James Hamilton, 22 June 1785
From: Hamilton, Alexander
To: Hamilton, James Jr. (1753–1786)



My Dear Brother:
New York, June 22, 1785.

I have received your letter of the 31st of May last, which, and one other, are the only letters I have received from you in many years. I am a little surprised you did not receive one which I wrote to you about six months ago. The situation you describe yourself to be in gives me much pain, and nothing will make me happier than, as far as may be in my power, to contribute to your relief. I will cheerfully pay your draft upon me for fifty pounds sterling, whenever it shall appear. I wish it was in my power to desire you to enlarge the sum; but though my future prospects are of the most flattering kind my present engagements would render it inconvenient to me to advance you a larger sum. My affection for you, however, will not permit me to be inattentive to your welfare, and I hope time will prove to you that I feel all the sentiment of a brother. Let me only request of you to exert your industry for a year or two more where you are, and at the end of that time I promise myself to be able to [invite you to a more] comfortable settlement [in this Country. Allow me only to give you one caution, which is to avoid if possible getting in debt. Are you married or single? If the latter, it is my wish for many reasons it may be agreeable to you to continue in that state.
But what has become of our dear father? It is an age since I have heared] from him or of him, though I have written him several letters. Perhaps, alas! he is no more, and I shall not have the pleasing opportunity of contributing to render the close of his life more happy than the progress of it. My heart bleeds at the recollection of his misfortunes and embarrassments. Sometimes I flatter myself his brothers have extended their support to him, and that he now enjoys tranquillity and ease. At other times I fear he is suffering in indigence. I entreat you, if you can, to relieve me from my doubts, and let me know how or where he is, if alive, if dead, how and where he died. Should he be alive inform him of my inquiries, beg him to write to me, and tell him how ready I shall be to devote myself and all I have to his accommodation and happiness.
I do not advise your coming to this country at present, for the war has also put things out of order here, and people in your business find a subsistence difficult enough. My object will be, by-and-by, to get you settled on a farm.
Believe me always your affectionate friend and brother,
Alex. Hamilton.
[Mr. James Hamilton]
